

EXHIBIT 10.1


FOURTH AMENDED AND RESTATED SCHEDULES
TO THIRD AMENDED AND RESTATED OMNIBUS AGREEMENT
A Third Amended and Restated Omnibus Agreement was executed as of July 1, 2014,
and amended as of December 31, 2014 and July 1, 2015 (collectively, the “Third
Amended and Restated Omnibus Agreement”), among Tesoro Corporation, on behalf of
itself and the other Tesoro Entities, Tesoro Refining & Marketing Company LLC,
Tesoro Companies, Inc., Tesoro Alaska Company LLC, Tesoro Logistics LP and
Tesoro Logistics GP, LLC, as amended by the First Amended and Restated Schedules
to Third Amended and Restated Omnibus Agreement, executed November 12, 2015, the
Second Amended and Restated Schedules to Third Amended and Restated Omnibus
Agreement, executed July 1, 2016, and the Third Amended and Restated Schedules
to Third Omnibus Agreement, executed September 16, 2016. Capitalized terms not
otherwise defined in this document shall have the terms set forth in the Third
Amended and Restated Omnibus Agreement.
The Parties agree that the Schedules are hereby amended and restated in their
entirety as of the date hereof to be as attached hereto. Pursuant to Section
9.12 of the Third Amended and Restated Omnibus Agreement, such amended and
restated Schedules shall replace the prior Third Amended and Restated Schedules
as of the date hereof and shall be incorporated by reference into the Third
Amended and Restated Omnibus Agreement for all purposes.
Executed effective as of November 21, 2016.




 
 
 
 
 
TESORO CORPORATION
 
 
 
 
 
By:
/s/ Gregory J. Goff
 
 
 
Gregory J. Goff
 
 
 
President and Chief Executive Officer
 
 
 
 
 
 
TESORO REFINING & MARKETING COMPANY LLC
 
TESORO ALASKA COMPANY LLC
 
 
 
 
 
By:
/s/ Gregory J. Goff
 
 
 
Gregory J. Goff
 
 
 
Chairman of the Board of Managers and President
 
 
 
 
 
 
TESORO COMPANIES, INC.
 
 
 
 
 
By:
/s/ Gregory J. Goff
 
 
 
Gregory J. Goff
 
 
 
Chairman of the Board of Directors and President
 
 
 
 
 



Signature Page 1 of 2 to Fourth Amended and Restated
Schedules to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TESORO LOGISTICS LP
 
 
 
 
 
By:
Tesoro Logistics GP, LLC, its
general partner
 
 
 
 
 
 
 
 
 
By:
/s/ Phillip M. Anderson
 
 
 
Phillip M. Anderson
 
 
 
President
 
 
 
 
 
 
TESORO LOGISTICS GP, LLC
 
 
 
 
 
By:
/s/ Phillip M. Anderson
 
 
 
Phillip M. Anderson
 
 
 
President
 





Signature Page 2 of 2 to Fourth Amended and Restated
Schedules to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------





Schedule I
Pending Environmental Litigation
For Initial Contribution Agreement listed on Schedule VII:


None.


For Amorco Contribution Agreement listed on Schedule VII:


None.


For Long Beach Contribution Agreement listed on Schedule VII:


The soil and groundwater on the southern central portion of the site near the 24
inch crude oil line have been impacted with hydrocarbons from a release from the
line first observed in September 2011. The California Regional Water Quality
Control Board issued an Investigative Order dated September 30, 2011 and to date
all requirements of the order have been met. Additional investigative or
remedial activities may be required.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:


The environmental indemnification provisions of the Carson Assets Indemnity
Agreement dated as of December 6, 2013 (“Carson Assets Indemnity Agreement”),
among the Partnership, the General Partner, Tesoro Logistics Operations LLC (the
“Operating Company”) and TRMC, supersede in their entirety the environmental
indemnification provisions of Article III of the Third Amended and Restated
Omnibus Agreement, except as otherwise expressly provided in the Carson Assets
Indemnity Agreement.


For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:


The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Third Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.


For West Coast Assets Contribution Agreement listed on Schedule VII:


None.


For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


None.




Page 1/2 of Schedule I to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:


KENAI TANKAGE: Tesoro, Tesoro Alaska, TRMC, the Partnership and the General
Partner are subject to a pending consent decree with the United States
Environmental Protection Agency and the Department of Justice pursuant to which
injunctive relief will be ordered with respect a number of refineries (the “2016
Environmental Consent Decree”).


ANCHORAGE AND FAIRBANKS TERMINALS: Tesoro, Tesoro Alaska, TRMC, the Partnership
and the General Partner are subject to the pending 2016 Environmental Consent
Decree pursuant to which injunctive relief will be ordered with respect a number
of refineries.


The indemnification obligations of the Tesoro Entities under Section 3.1(a) of
the Third Amended and Restated Omnibus Agreement with regard to the 2016
Environmental Consent Decree are limited as provided in Schedule IX.


For Martinez Assets Contribution Agreement listed on Schedule VII:


Tesoro, Tesoro Alaska, TRMC, the Partnership and the General Partner are subject
to the 2016 Environmental Consent Decree.






Page 2/2 of Schedule I to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------





Schedule II


Environmental Matters


For Initial Contribution Agreement set forth on Schedule VII:


1.     Anchorage #1 Terminal soil and groundwater have been impacted by gasoline
and diesel releases from previously buried pipelines. The site is considered
characterized and is currently undergoing removal of product from the water
table, groundwater treatment, and long-term monitoring.


2.     Anchorage #2 Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Tesoro’s purchase of the facility. The site is
considered characterized and is currently undergoing groundwater monitoring and
treatment. Off-site groundwater investigations are scheduled for 2012.


3.     Stockton Terminal soil and groundwater have been impacted by gasoline and
diesel releases from pipelines and/or product storage tanks. The site is
considered substantially characterized and is undergoing groundwater treatment
and groundwater monitoring. Off-site groundwater impacts are commingled with
neighboring petroleum storage terminals.


4.     Burley Terminal groundwater was impacted by gasoline releases occurring
prior to Tesoro’s purchase of the facility. Groundwater impacts were commingled
with neighboring petroleum storage terminals. Hydrocarbon concentrations in
groundwater samples do not exceed previously established target levels for
groundwater and surface water protection. Regulatory closure is pending.


5.     Wilmington Sales Terminal soil and groundwater have been impacted by
gasoline releases occurring prior to Tesoro’s purchase of the facility.
Groundwater investigation and monitoring is on-going. Tesoro is indemnified by
the previous owner for Investigation and remediation obligations.


6.     Salt Lake City Terminal soil and groundwater have been impacted by
gasoline and diesel releases from pipelines and/or product storage tanks
occurring prior to Tesoro’s purchase of the facility. The site is considered
characterized and is currently undergoing removal of product from the water
table and long-term monitoring. There are no known soil or groundwater impacts
at the Northwest Crude Oil tank farm.


7.     The Stockton Terminal emits volatile organic compounds (VOCs) below
“major source” emission criteria. In 2010, the San Joaquin Air Quality
Management District announced it is reducing its major source threshold. When
the Stockton Terminal expands its operations or increases throughput, the
potential to emit VOC will increase and the Stockton terminal will become
subject to regulation as a major source. This will require a Title V Air
Operating Permit. In addition, the Stockton facility will be required to install
an automated continuous emission monitor at a cost of approximately $75,000.


Page 1/8 of Schedule II to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------






For Amorco Contribution Agreement set forth on Schedule VII:


1.     The soil and groundwater on the site of the Tankage, as defined in the
Amorco Contribution Agreement, have been impacted by methyl tertiary butyl ether
releases from previously buried pipelines. The site is considered characterized
and is currently undergoing removal of methyl tertiary butyl ether from the
water table, groundwater treatment, and long-term monitoring.


2.     Any environmental violation or contamination due to SHPL, as defined in
the Amorco Contribution Agreement, being underground prior to the Closing Date.


For Long Beach Contribution Agreement listed on Schedule VII:


1.     Any environmental violation or contamination, as defined in the Long
Beach Contribution Agreement, prior to the Closing Date.


2.     Any anomalies in the Pipeline System that require repair as discovered by
the first internal line inspection of any portion of the Pipeline System for
which TRMC is notified in writing prior to the First Deadline Date.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:


The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Third Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.


For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:


The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Third Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.


For West Coast Assets Contribution Agreement listed on Schedule VII:


1.    Nikiski Terminal. Subsurface soil and groundwater has not been assessed at
this facility. There have been no historic releases that have prompted a soil
and groundwater investigations. The area within the tank containment berms was
lined with low-permeability soils in the early 1990s. The loading rack, fuel
filters and piping manifolds are above concrete secondary containment.




Page 2/8 of Schedule II to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




2.     Anacortes Light Ends Rail Facility and planned diesel truck rack areas.
Subsurface soil and groundwater has not been assessed at this area of the
Anacortes refinery. There have been no historic releases that have prompted a
soil and groundwater investigation.


3.    Anacortes Storage Facility. Historic tank overtopping events and tank
bottom corrosion releases have impacted soil and groundwater in the shore tank
area of the Anacortes refinery. Groundwater near the shore tanks is monitored
for natural attenuation. Groundwater between the tanks and the nearby shoreline
has not been characterized, however the hydrocarbon concentrations in this area
is not expected to be a threat to human health or the environment.


4.    Martinez Refinery LPG Loading Area. Past waste disposal and hydrocarbon
releases have impacted areas surrounding the Martinez Refinery LPG loading rack,
pad and tanks. Areas north and northeast of the rack were used for past waste
disposal. There are documented intra-refinery pipeline releases in the north and
western boundaries of the LPG rack concrete pad. The refinery plans to excavate
and cap the nearby waste disposal area in 2017. The pipeline releases are being
remediated as part of the overall Martinez refinery cleanup. Soil and
groundwater directly beneath the loading rack, propane tanks and truck pad have
not been sampled.


5.    Tesoro Alaska Pipeline.


•
The pump station for the Tesoro Alaska Pipeline is adjacent to the Kenai
Refinery Lower Tank Farm. Multiple historic tank and buried pipeline releases
have impacted soil and groundwater in the area; however there are no documented
releases from the pipeline pump station. The soil and groundwater surrounding
the pump station is considered characterized and undergoing groundwater
monitoring and treatment.



•
A pipeline release in 2001 resulted in soil, groundwater and surface water
impacts in an undeveloped area of the Kenai Peninsula. The quantity of the
release is not known. Soil surrounding the release was excavated and stockpiled
at the Kenai Refinery while groundwater and surface water were remediated
on-site. The Alaska Department of Environmental Conservation issued a No Further
Action letter for this cleanup effort in 2008. There are no other known release
sites on the pipeline between the Kenai Refinery and Anchorage.



•
Historic spills and releases have impacted the Anchorage #1 terminal, including
past releases from the Tesoro Alaska Pipeline receiving station. Groundwater
remediation monitoring is ongoing across the Anchorage #1 terminal. In addition,
a soil vapor venting system is being installed to address a flame suppressant
compound detected in soils near the receiving station control room.



For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


None




Page 3/8 of Schedule II to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:


KENAI TANKAGE:


Area of significant groundwater and soil impacts: (1) lower tank farm
groundwater impact source area including 1988 jet fuel release and unknown light
products release in area of Tank 63, (2) process unit historic releases from
oily water sewer system including releases from failed grout in subsurface sewer
hubs, (3) groundwater issues generally 35 to 40 feet below ground surface and
groundwater impacts in three water-bearing zones below refinery and off-site and
(4) possible contributor to refinery-wide groundwater impacts.


ANCHORAGE AND FAIRBANKS TERMINALS:


Pursuant to the Contribution, Conveyance and Assumption Agreement effective as
of July 1, 2016 (the “Alaska Assets Contribution Agreement”), among Tesoro
Logistics LP, a Delaware limited partnership (the “Partnership”), Tesoro
Logistics GP, LLC, a Delaware limited liability company and the general partner
of the Partnership (the “General Partner”), Tesoro Logistics Operations LLC, a
Delaware limited liability company (the “Operating Company”), Tesoro Alaska
Company LLC, a Delaware limited liability company (“TAC”) and Tesoro
Corporation, a Delaware corporation (“Tesoro”), TAC contributed 100% of the
limited liability company interests (the “TAT Interests”) in Tesoro Alaska
Terminals LLC, a Delaware limited liability company (“TAT”), to the General
Partner, the General Partner contributed 100% of the TAT Interests to the
Partnership, and the Partnership contributed 100% of the TAT Interests to the
Operating Company, all on the terms and conditions set forth in that
contribution agreement.


Prior to the date of the Alaska Assets Contribution Agreement, TAT acquired
certain assets defined as the “Anchorage and Fairbanks Terminals” in the Alaska
Assets Contribution Agreement from Flint Hills Resources Alaska, LLC pursuant to
an Asset Purchase Agreement, dated November 20, 2015 (the “Flint Hills APA”), by
and between Flint Hills Resources Alaska, LLC and TAC. As described in the Flint
Hills APA, the following liabilities existed at the Anchorage and Fairbanks
Terminals prior to the closing of the transactions contemplated under the Flint
Hills APA:


Anchorage Terminal:
1.
Deviations reported under Anchorage Air Permit No. AQ0235TVP03, Issue Date:
April 2, 2014, Effective Date: May 2, 2014

•
Flint Hills Resources Alaska, LLC did not submit a report as required under
Condition 68 based upon defects listed in Condition 6.3 discovered during the
out of service inspection conducted on T-4216 during July 2014. The deviation
report covering this incident is set out in the Flint Hills Resources Alaska,
LLC deviation report dated January 29, 2015.



Page 4/8 of Schedule II to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




•
Flint Hills Resources Alaska, LLC did not report all emissions or operations
that exceed or deviate from the requirements of its permit within 30 days of the
end of the month in which the excess emission or deviation occurred. The
deviation report covering this incident is set out in the Flint Hills Resources
Alaska, LLC deviation report dated January 29, 2015.

•
Flint Hills Resources Alaska, LLC did not perform preventative maintenance in
accordance with 40 CFR Subpart ZZZZ within 365 days of effective date on EU IDs
7, 8, and 9. The maintenance was performed 2 days after that date. The deviation
report covering this incident is set out in the Flint Hills Resources Alaska,
LLC deviation report dated July 30, 2014.

•
Flint Hills Resources Alaska, LLC did not report all emissions or operations
that exceed or deviate from the requirements of this permit within 30 days of
the end of the month in which the excess emissions or deviation occurred. The
deviation report covering this incident is set out in the Flint Hills Resources
Alaska, LLC deviation report dated January 29, 2015.

•
On April 10, 2014. ADEC issued Flint Hills Resources Alaska, LLC a letter of
Acceptance of the Anchorage Facility Compliance Certificate, and identified 4
deviations from the air permit.



2.
In a letter dated July 22, 2015, the ADEC indicated that the Anchorage Terminal
Oil Discharge Prevention and Contingency Plan needed the additional information
specified in the July 22, 2015 letter to be submitted in order for the plan
renewal to be approved. On September 2, 2015, the facility submitted the
requested information and is awaiting ADEC approval.

3.
On May 15, 2015 Flint Hills Resources Alaska, LLC received a notice of failure
to pay Air Quality fees relating to Air Permit No. AQ0235TVP03. Those fees were
paid on June 2, 2015.

4.
In a letter dated October 1, 2015, ADEC approved the facility’s request for
a waiver of secondary containment, subject to the terms of the letter, until
March 31, 2016.

5.
On July 24, 2014 ADEC issued a letter to Flint Hills Resources Alaska, LLC
advising that Flint Hills Resources Alaska, LLC is a responsible party under
Alaska law for the July 22, 2014 Anchorage Facility Jet Fuel release.

6.
On April 21, 2014, ADEC issued a letter to Flint Hills Resources Alaska, LLC
advising it that Flint Hills Resources Alaska, LLC is a responsible party under
Alaska law for the April 20, 2014 gasoline release.

Fairbanks Terminal:
(i)
In a letter dated May 29, 2015, ADEC detailed items that needed correction
related to ADEC’s May 19, 2015 inspection of the terminal and its Oil Discharge
Prevention and Contingency Plan. The facility has submitted a response to ADEC
and is working with the agency to correct the identified items.



Page 5/8 of Schedule II to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




(ii)
On April 24, 2014 ADEC advised Flint Hills Resources Alaska, LLC that the
Primary Response Action Contractor is no longer an ADEC approved and registered
contractor. Therefore, Flint Hills Resources Alaska, LLC’s Fairbanks Facility
Oil Discharge Prevention and Contingency Plan was out of compliance and needed
amendment.

(iii)
Two underground storage tanks are located at the Fairbank Terminal, both of
which are used to store heating oil. One underground storage tank was removed
from the Purchased Site prior to Flint Hills Resources Alaska, LLC’s leasehold.

(iv)
Asbestos materials has been identified and are known to be located at the
Anchorage Facility in the following locations:

Material Type
Location(s)
EPA Category
Gray Caulk
(10% Chrysotile)
Fire Pump Room, Warehouse
Category II
Sheetrock
(4% Chrysotile)
Boiler Room, Warehouse
Category II
Brown Insulation
(5% Chrysotile)
Heat Exchanger Building
Category I
Window Caulk
(3% Chrysotile)
Warehouse
Category II
Gray Mastic
(10% Chrysotile)
Concrete Pad Near Tank 4136
Category II
Black Mastic
(6% Chrysotile)
Concrete Pad Near Tank 4136
Category II
Black Mastic
(17% Chrysotile)
Exchanger on West Side of Asphalt Tank Farm
Category II
Black Mastic
(6% Chrysotile)
Piping located near railroad tracks on Ocean Dock Road.
Category II
Black Mastic
(20% Chrysotile)
Piping on side of Tank 4263, East Tank Farm
Category II
White Insulation
(60% Chrysotile)
Piping on side of Tank 4263, East Tank Farm
Category I
Mastic/Insulation
(20% Chrysotile)
Top skirt of Tank 4263, East Tank Farm
Category I
Mastic
(15% Chrysotile)
Sections of buried pipelines
Category II



In the Flint Hills APA, Flint Hills Resources Alaska, LLC noted that it had no
knowledge of other asbestos-containing material currently located at the sites
purchased by TAT. However, Flint Hills Resources Alaska, LLC noted that asbestos
material has been removed in the past during renovation and/or demolition work
at the purchased sites.


Page 6/8 of Schedule II to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Flint Hills Resources Alaska, LLC stated in the Flint Hills APA that it has no
knowledge of polychlorinated biphenyls (“PCB”) material or equipment containing
PCBs existing at the purchased sites. Flint Hills Resources Alaska, LLC,
however, noted that it understands that PCBs may have been present under prior
lessees operations of the sites but has no direct knowledge of this.
Flint Hills Resources Alaska, LLC stated in the Flint Hills APA that it
understands “disposal areas” to include areas where Hazardous Materials have
been Released. See Section 3.11(h) of Seller Disclosure Schedule under the Flint
Hills APA for Flint Hills Resources Alaska, LLC’s knowledge regarding disposal
areas on the Purchased Sites. In addition, a significant amount of fill material
was used to augment the elevation and stability of the soils beneath the
Anchorage facility. This fill included debris and materials such as such as
wood, metal, and concrete. Flint Hills Resources Alaska LLC stated in the Flint
Hills APA that it has no knowledge that the fill material contained Hazardous
Materials when it was placed on the site.
Flint Hills Resources Alaska, LLC stated in the Flint Hills APA that:


1.
On July 24, 2014 ADEC issued a letter to Flint Hills Resources Alaska, LLC
advising that Flint Hills Resources Alaska, LLC is a responsible party under
Alaska law for the July 22, 2014 Anchorage Facility Jet Fuel release.

2.
On April 21, 2014, ADEC issued a letter to Flint Hills Resources Alaska, LLC
advising it that Flint Hills Resources Alaska, LLC is a responsible party under
Alaska law for the April 20, 2014 gasoline release.

3.
In a letter dated July 22, 2015, ADEC indicated that the Anchorage Terminal Oil
Discharge Prevention and Contingency Plan needed the additional information
specified in the July 22 letter to be submitted in order for the plan renewal to
be approved. On September 2, 2015, the facility submitted the requested
information and is awaiting ADEC approval.

Flint Hills Resources Alaska, LLC assumed all environmental liabilities known at
the time the Purchased Facilities were acquired from Williams in 2004.
For Martinez Assets Contribution Agreement listed on Schedule VII:


MARTINEZ TANKAGE:


The following pending refinery notices of violation:


1.
Notice issued April 16, 2013 by the Bay Area Air Quality Management District
(“BAAQMD”) related to liquid discovered on internal floating roof of Tank 870;

2.
Notice issued February 11, 2014 by BAAQMD related to a leaking PV valve on Tract
3 VRS Tank 613; and

3.
Notice issued August 12, 2014 by BAAQMD related to a ½ inch gap at well sliding
cover on Tank 692.



Page 7/8 of Schedule II to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------






Existing soil and groundwater contamination has been identified and is being
managed under existing programs and agreements by TRMC and third parties, within
three (3) solid waste management units located on Tract 3 of the Licensed
Premises, on which the crude oil, feedstock and refined product storage tankage
are situated, with such waste management units being identified as areas within
red or green boundary lines on the WMU HAZARD MAP-Orientation Unit Or System
Overall General Sheets, as reflected on the Golden Eagle Refinery Plat, Drawing
Number 020-DA-518-001, as copy of which is shown below.


tllp8k11212016pic1.jpg [tllp8k11212016pic1.jpg]




Page 8/8 of Schedule II to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------







Schedule III


Pending Litigation


For Initial Contribution Agreement listed on Schedule VII:


None.


For Amorco Contribution Agreement listed on Schedule VII:


None.


For Long Beach Contribution Agreement listed on Schedule VII:


None.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:


None.


For West Coast Assets Contribution Agreement listed on Schedule VII:


None.


For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


None.


For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:


KENAI TANKAGE: None.


ANCHORAGE AND FAIRBANKS TERMINALS: None.


For Martinez Assets Contribution Agreement listed on Schedule VII:


None.




Page 1/1 of Schedule III to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------







Schedule IV


Section 4.1(a): General and Administrative Services


(1)
Executive management services of Tesoro employees who devote less than 50% of
their business time to the business and affairs of the Partnership, including
stock based compensation expense



(2)
Financial and administrative services (including, but not limited to, treasury
and accounting)



(3)
Information technology services



(4)
Legal services



(5)
Health, safety and environmental services



(6)
Human resources services

 


Section 4.1(c)(vii): Other Reimbursable Expenses


For Initial Contribution Agreement listed on Schedule VII:


None.


For Amorco Contribution Agreement listed on Schedule VII:


None.


For Long Beach Contribution Agreement listed on Schedule VII:


None.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:


None.


For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:


None.




Page 1/2 of Schedule IV to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




For West Coast Assets Contribution Agreement listed on Schedule VII:


None.


For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


None.


For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:


KENAI TANKAGE: None.


ANCHORAGE AND FAIRBANKS TERMINALS: None.


For Martinez Assets Contribution Agreement listed on Schedule VII:


None.






Page 2/2 of Schedule IV to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------





Schedule V
ROFO Assets
Asset
 
Owner
 
 
 
Golden Eagle Avon Wharf Facility (Martinez, California).  A wharf facility
located on the Sacramento River near the Golden Eagle Refinery consisting of a
single-berth dock and related pipelines. The facility does not have crude oil or
refined products storage capacity and receives refined products from the Golden
Eagle Refinery through interconnecting pipelines for delivery into marine
vessels. The facility can also receive refined products and intermediate
feedstocks from marine vessels for delivery to the Golden Eagle Refinery.
 
TRMC


 
 
 
Nikiski Dock and Storage Facility (Nikiski, Alaska).  A single-berth dock and
storage facility located at the Kenai Refinery that includes five crude oil
storage tanks with a combined capacity of approximately 930,000 barrels, ballast
water treatment capability and associated pipelines, pumps and metering
stations. The dock and storage facility receives crude oil from marine tankers
and from local production fields via pipeline and truck, and also delivers
refined products from the refinery to marine vessels.
 
Tesoro Alaska


 
 
 
Anacortes Marine Terminal (Anacortes, Washington).  A marine terminal located at
the Anacortes Refinery consisting of a crude oil and refined products wharf
facility. The marine terminal receives crude oil and other feedstocks from
marine vessels and third-party pipelines for delivery to the Anacortes Refinery.
The facility also delivers refined products from the Anacortes Refinery to
marine vessels.
 
TRMC


 
 
 





Page 1/1 of Schedule V to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------





Schedule VI
Existing Capital and Expense Projects
For Initial Contribution Agreement listed on Schedule VII:


Expense Projects


None.


Capital Projects


1.     That certain project related to AFE # 102120001, which provides for side
stream ethanol blending into all gasoline at the Salt Lake City terminal by
adding truck ethanol unloading capability, utilizing the existing premium day
tank for ethanol and delivering premium direct from the Salt Lake City refinery
tankage. New ethanol truck unloading facilities will be installed. New Pumps
will also be installed for delivering higher volumes of premium gasoline from
the Salt Lake City refinery to the Salt Lake City terminal. An ethanol injection
skid will be installed along with piping changing to the existing Salt Lake City
terminal to allow the ethanol to be injected in the gasoline stream. This
project has been completed.


2.     That certain project AFE# 112120005 at the Mandan refinery, to update
additive equipment to allow the offering of Shell additized gasoline. This
project has been completed.
3.     That certain project related to AFE # 107120005, which provides for ratio
ethanol blending into gasoline on the rack at the Burley, Idaho Terminal by
adding truck ethanol unloading capability, adding tankage for ethanol storage
and installing new ethanol meters associated with each gasoline loading arm. New
ethanol truck unloading facilities will also be installed.
4.     That certain project AFE# 104100015-M at the Mandan refinery, to update
the truck rack sprinkler system. This project has been completed.
5.     That certain project number AFE# 122120002 (TCM Idea# 2010113017) at the
Mandan refinery, to upgrade the rack blending hydraulic system to
reduce/eliminate inaccurate blends at the load rack.
6.     That certain project number TCM Idea # 2011433001 at the Mandan refinery,
to move the JP8 to new bay and have three bays for loading product across the
rack. This project has been cancelled.
7.     That certain project number TCM Idea # 2011432602 at the Stockton
terminal, install a continuous vapor emission monitor on the vapor recovery unit
for compliance with air quality regulations.


Page 1/15 of Schedule VI to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




For Amorco Contribution Agreement listed on Schedule VII:
Expense Projects


All major expense projects that are within the scope of open Work Orders as of
the applicable Closing Date.


Capital Projects


1.     That certain project related to AFE# 097100014 and AFE# 107100014 at the
Amorco terminal, which provide repairs and upgrades to the wharf regarding
MOTEMS standards.


2.     That certain project related to AFE# 112100001 at the Amorco terminal,
which installs a jet mixer system for crude lab testing.


For Long Beach Contribution Agreement listed on Schedule VII:


Expense Projects


1.    Any cost that may be incurred to adjust diesel fuel tank vents near light
fixtures after a review is conducted and if action is deemed necessary.


2.     Costs related to substantial repair or replacement project scheduled for
2012 and 2013 for the pipeline segments in the portion of the Southern
California Edison right-of-way area immediately adjacent to the marine terminal
to address corrosion, and include IO# 3021407 titled “SCA.Wilmington Edison
Reroute” and IO# 3021749 titled “SCA.Edison Reroute 24 inch, 16 inch, 14 inch”.


Capital Projects


1.     That certain project related to AFE# 072104079LBT titled “UG Piping -
LBT” related to underground pipeline repairs at the Terminal. In addition, any
subsequent new projects to address the same specific under-ground piping issues
per AFE# 072104079LBT (i.e. a second phase UG Piping project) that would occur
on or before the end of year 2015.


2.     That certain project related to the TCM Idea# 2012433432 AFE# 125120020
titled “LBT Berth 84a Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.


3.    That certain project related to the TCM Idea# 2012433433 AFE# 125120021
titled “LBT Berth 86 Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.




Page 2/15 of Schedule VI to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




4.     Any remaining costs of those certain projects related to the leak
detection on the Terminal and Terminal Pipelines which are substantially
complete and include AFE# 107110002, AFE# 117110001, AFE# 117110003, AFE#
117110002, and AFE# 125120002.
For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


Expense Projects
None.
Capital Projects
Any capital costs or expenses that may be incurred for the installation of a
custody transfer meter related to the AFE# 125120017 titled “CROF Custody
Transfer Meter and Station”.
For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:
Expense Projects
Expenses associated with the API 653 internal inspection, the Carson Crude
Terminal Tank 401 (AFE# 13E1219120001BP/WBS 19125.E012.975) scheduled to start
in November 2013, including without limitation, cleaning of such Tank (including
any waste removal) and any repairs to such Tank required as a result of such
inspection.
Capital Projects
None.
For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:
Expense Projects
1.    All 2013 and 2014 costs related to AFE# 136104215BP-M (PRISM ID 32503) for
a partial replacement of Rhodia Sulfuric Acid Line 29 will be reimbursed by TRMC
to cover the 2014 expenditure of $1.1 million for line neutralization, the pig
run and tie-ins. Subject to confirmation with the refinery on exact outage
dates, the bulk of this cost will be incurred in March and April.
2.    All 2013 costs or 2013 carry-over costs related to AFE#
13E1012000002BP-M12 & 13E1012000002BP-M5 PRISM ID 32518 (under the 2013 AFE #
13E1012000002BP) for the Manual Entry Corrosion Program at Terminal 2 will be
reimbursed by TRMC. All 2014 costs will be covered by the Partnership’s 2013
budget.
3.    All remaining 2013 inspection and repair costs related to AFE#
13E1012000002BP-M2 (PRISM ID 32549) associated with the Marine Terminal 2 - TK
218 - API 653 Internal Inspection only (not including repairs at this point)
will be reimbursed by TRMC. TRMC shall review and


Page 3/15 of Schedule VI to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




approve the tank repair scope and review inspection reports to prevent
unnecessary upgrades or “urban renewal.”
4.    All remaining 2013 inspection and repair costs related to AFE#
13E1212000001-M (PRISM ID 31418) associated with the Marine Terminal 2 - TK 205
- API 653 Internal Inspection only (not including repairs at this point) will be
reimbursed by TRMC. TRMC shall review and approve the tank repair scope and
review inspection reports to prevent unnecessary upgrades or “urban renewal.”
5.    Remaining expenses related to AFE# 13E1179000001-M (PRISM ID 32040) to
upgrade PLC systems in the LA Basin will be reimbursed by TRMC.
6.    All remaining 2013 inspection and repair costs related to AFE#
13E1212000002-M (PRISM ID 31419) associated with the Marine Terminal 2 - TK 217
- API 653 Internal Inspection only (not including repairs at this point) will be
reimbursed by TRMC. TRMC shall review and approve the tank repair scope and
review inspection reports to prevent unnecessary upgrades or “urban renewal.”
7.    All remaining expenses related to AFE# 136104222BP-M (PRISM ID 32556)
associated with the Pipeline OQ Verification will be reimbursed by TRMC.
8.    All remaining 2013 inspection and repair costs related to AFE#
13E1012000006-M (PRISM ID 31409) associated with the Carson Products - TK VH1 -
API 653 Inspection only (not including repairs at this point) will be reimbursed
by TRMC. TRMC shall review and approve the tank repair scope and review
inspection reports to prevent unnecessary upgrades or “urban renewal.


Capital Projects


1.     Maintenance capital expenditures related to that certain AFE#
136104194BP-M (PRISM ID 32480) at Terminal 2 to replace all fire water piping at
Berths 76, 77 and 78 areas of Terminal 2 in Long Beach, CA with new piping. This
project will also replace all associated valves, fixtures, monitors, and
fire-fighting accessories.
2.    Maintenance capital expenditures related to that certain TCM Idea#
2013434229 (PRISM ID 25829) at Terminal 2 to replace the existing bladder type
foam tank with two atmospheric tanks and foam skids located at either end of the
facility along with new piping to support the installation.
3.    Maintenance capital expenditures related to that certain TCM Idea#
2013434243 (PRISM ID 20054) at Terminal 2 to replace the existing loading arms
at T2's Berth 77 and 78. The current parts are so old that they are no longer
readily available, so in order to properly maintain this equipment to minimize
down-time for repairs, these arms should be replaced with the newest models.
4.    All capital expenditures related to that certain AFE# 136104077BP-M (PRISM
ID 32481) for MOTEMS dock side piping upgrades at Terminal 2.


Page 4/15 of Schedule VI to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




5.    Maintenance capital expenditures related to that certain AFE# 145120008
(PRISM ID 32560) at Terminal 2 to replace the main 12kV electrical switchgear
that experienced electrical damage due to several factors: nearing its equipment
service life, component degradation, exposure to the elements. The main copper
busbar component of the switchgear was recently replaced and dipped in epoxy
coating. However, during the repairs, cracks on the insulation of the main
horizontal operating bus were discovered. The exterior enclosure is slowly
showing signs of corrosion and the glastic insulation materials are degrading.
6.    Upon TRMC’s approval to complete the following projects, all capital costs
incurred to connect the Los Angeles Wilmington and Carson refinery systems, as
well as the crude and product pipeline systems: TCM Idea# 2013434786, AFE#
132110022-M (TCM Idea# 2013434419), TCM Idea# 2013434788, AFE# 132110023-M (TCM
Idea# 2013434417), AFE# 132110025-M (TCM Idea# 2013434418), AFE# 132110030-M
(TCM Idea# 2013434420), AFE# 132110031-M (TCM Idea# 2013434784), TCM Idea#
2013434785 and AFE# 132110026 (TCM Idea# 2013434137).
7.    Upon TRMC’s approval to complete the project, all capital costs related to
the project at Terminal 2 targeted to reduce Tesoro’s demurrage cost due to
barge delivered additive alternative, under AFE# 132110024-M (TCM Idea#
2013434220).
8.    All capital costs related to AFE# 131907046, the implementation of an
equivalent solution using Tesoro ECC 6 MOC module, including necessary
configuration changes and customization of interfaces to be completed and
executed in line with other transformation projects identified as part of
integrating other BP assets such as TMS5 to DTN Guardian3, Load Tracker, etc. in
the Logistics area.
9.    All capital costs related to AFE# 131907047. As a part of the BP Carson
Tranche 1 Contribution Agreement, Tesoro acquired Maximo, i-Maintain, Maximo
Mobile and Primavera. These applications are used for scheduling and managing
routine maintenance tasks and planning capital projects (Primavera). These
business functions will be transitioned to SAP PM (using GWOS) and a TSO
instance of Primavera. This initiative should be performed in line with Maximo
to SAP PM transformation project and with other logistics and refining projects.
10.    All capital costs related to AFE# 131907045. This project, in conjunction
with Tesoro's acquisition of the BP Carson City Refinery, is designed to
transition and successfully integrate the Southwest's Logistics Mechanical
Integrity Inspection System Information Technology assets into the Tesoro
Information Technology application landscape.
For West Coast Assets Contribution Agreement listed on Schedule VII:
Expense Projects
1.    Nikiski Terminal. Tesoro Alaska shall reimburse the Partnership Group for
any costs or expenses incurred by the Partnership Group to reinstate water
supply to the Operating Company’s Nikiski Terminal in connection with the water
suppression system.




Page 5/15 of Schedule VI to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




2.    Anacortes Light Ends Rail Facility. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:
◦to determine the adequacy of fire water at the facility;
◦with respect to any modifications needed to be made to fire water system to
provide adequate fire water; and
◦for relocation of the knockout drum, if relocation is required.


3.    Anacortes Storage Facility


•TRMC shall reimburse the Partnership Group for any costs and expenses incurred
by the Partnership Group to restore Tank 135 to API 653 specifications. TRMC
shall be deemed to be the generator of all hazardous waste and other waste
removed from Tank 135 in connection with such cleaning and restoration and shall
be responsible for all obligations arising as the generator of such hazardous
waste and other waste.


•TRMC shall reimburse the Partnership Group for any costs and expenses incurred
by the Partnership Group for decommissioning and repair of sewer lines for Tanks
165 and 166.


4.    Martinez Light Ends Rail Facility. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:


◦to determine the adequacy of fire water at the facility; and
◦with respect to any modifications needed to be made to fire water system to
provide adequate fire water.


5.    Martinez Clean Products Truck Rack. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:


◦if required to supplement data currently available in the baseline inspections
records in order to properly document corrosion, to carry out new tank corrosion
inspections on Tanks 777, 778 and 890, as well as any repairs resulting from
such inspections to meet API 653 standards; and
◦with respect to Tank 777, the tank berm size and tank proximity evaluation
scheduled to completed by year-end 2014, as well as any required adjustments
resulting therefrom.


6.    Martinez Light Ends Storage. If required to supplement data currently
available in the baseline inspection records in order to properly document pipe
integrity, TRMC shall reimburse the Partnership Group for any costs and expenses
incurred by the Partnership Group for inspections and analyses conducted to
confirm baseline pipe integrity by year-end 2014, as well as any repairs arising
from defects identified through such inspections.




Page 6/15 of Schedule VI to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




7.    Tesoro Alaska Pipeline


•Tesoro shall reimburse the Partnership Group for any costs or expenses incurred
by the Partnership Group to carry out the repairs and tests identified in the
Coffman Engineers report dated May 8, 2014, including the planned hydro-test in
2015 and any resulting repairs therefrom.


•Tesoro shall reimburse the Partnership Group for any costs or expenses incurred
by the Partnership Group to carry out repairs identified pursuant to the
inspection on the Tesoro Alaska Pipeline as a result of the inspection scheduled
to begin June 30, 2014.


Capital Projects
Martinez Capital Projects


1.    All capital costs related to AFE# 127100012 - Design, procure, and install
Biodiesel Blending Facility at existing Martinez Tract 3 Truck Loading Rack.
2.    All capital costs related to AFE# 132100017 - Martinez gasoline loading
rack filtration.
3.    All capital costs related to AFE# TBD regarding Fall Protection for Top
Loading Tank Cars and Trucks.
4.    All capital costs related to AFE# 132100017 regarding the installation of
a new Tract 3 Gasoline Loading Rack Filtration System to replace the existing
rental units.
5.    All capital costs related to AFE# PTS 12475 regarding LPG Tank Car Loading
Rack Improvements.
6.    All capital costs related to AFE# TBD regarding the installation of a
system to add ExxonMobil additives to gasoline at the Tr. 3 truck loading rack.
7.    All capital costs related to AFE# 145110009 regarding the implementation
of Tesoro Alaska Pipeline mainline delivery strainer.


Alaska Capital Projects
1.    All capital costs related to AFE# 125100055 - Additive reservoir tank and
pumping system for the Nikiski Terminal truck loading rack.
2.    All capital costs related to AFE# 125110005 - Fabrication and installation
of a skid-mounted clay treatment system at the Tesoro Alaska Pipeline Port of
Anchorage delivery facility.


Page 7/15 of Schedule VI to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




5.    All capital costs related to AFE# 125110007 - Provision of inline
strainers upstream of the Kenai Pump station pipeline pumps and upstream of the
Anchorage receiving station control valve.
6.    All capital costs related to AFE# 124100034 - Purchase and installation of
(5) IP CCTV Cameras, and security video monitoring station for Tesoro Alaska
Pipeline Anchorage control room (located at the Port of Anchorage Industrial
Park), MLV 7 on Northernlights Blvd, and the ASIG Filter Building located at Ted
Stevens International Airport.
7.    All capital costs related to AFE# 145110002 regarding the installation of
semi-deep cathodic protection wells, a new rectifier and electrical service at
the Tesoro Alaska Pipeline.
8.    All capital costs related to AFE# 124100030 regarding new CCTV monitoring
system at the Nikiski Terminal.
9.    All capital costs related to AFE# 145120005 regarding a new cathodic
protection anode bed and rectifier for the Nikiski Terminal.
 


Page 8/15 of Schedule VI to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


Capital Projects
TRMC shall reimburse the Partnership Group for:
1.Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following piping systems projects: AFE# 136104160BP (TCM Idea#
2013218160), TCM Idea# 2013212538, TCM idea# 2013212540 and TCM Idea#
2013212539. For any such projects listed above in this section 1 that are
required to maintain safe operation of the Assets, the Partnership shall
determine the final project scope in its sole discretion.


2.Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following instrumentation and control projects: AFE#
154100014 (TCM Idea# 2014217001), TCM Idea #2014217008, AFE# 136104169BP (TCM
Idea# 2013218169), AFE# 136104190BP (TCM Idea# 2013218190), TCM Idea#
2013212558, and TCM Idea # 2014217023. For any such projects listed above in
this section 2 that are required to maintain safe operation of the Assets, the
Partnership shall determine the final project scope in its sole discretion.


3.Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following tank improvements: TCM Idea# 2014217135 (tk 56), TCM
Idea# 2013212585 (tk 1), TCM Idea# 2014217132 (tk 90), TCM Idea# 2014217133 (tk
11), TCM Idea# 2013212575 (tk 34), TCM Idea # 2013212587 (tk 35), TCM Idea#
2013212588 (tk 10), TCM Idea# 2013212589 (tk 58), TCM Idea# 2013212592 (tk 39),
TCM Idea# 2013212593 (tk 968), TCM Idea# 2013212595 (tk 60), TCM Idea#
2013212596 (tk 69), TCM Idea # 2013212597 (tk 57), TCM Idea# 2013212599 (tk 51).
For any such projects listed above in this section 3 that are required to
maintain safe operation of the Assets, the Partnership shall determine the final
project scope in its sole discretion.


4.All capital costs related to the repair or replacement of brick structure
piping supports, with the scope of repairs to be developed in 2016 and the
execution of such repairs to be completed in 2017.


5.All capital costs related to the upgrade or replacement of the cathodic
protection system for the tanks as identified through a cathodic protection
assessment to be completed prior to year end 2016. An action plan will be
developed to address recommendations identified through the assessment. The
program is expected to commence in 2016 and will be executed over a 4-year
period.


6.All capital costs related to the multi-phase upgrade or replacement of tank
level measurement and transmitter instruments, upon mutual consent of TRMC and
the Partnership


Page 9/15 of Schedule VI to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




of the scope for the multi-year project.  Notwithstanding the foregoing, the
Partnership in its sole discretion shall determine the final scope of any
element of the tank level instrument upgrade project required to maintain safe
operation of the Assets. TRMC’s reimbursement to the Partnership Group for
capital costs incurred during the Term to complete the tank level instrument
upgrade or replacement project shall not exceed $15,000,000 in the aggregate.  


Expense Projects


1.With respect to the Remaining Pipeline 88 Interest (as defined in the 2015
Line 88 and Carson Tankage Contribution Agreement listed on Schedule VII), TRMC
shall reimburse the Partnership for any costs and expenses associated with
curing any anomalies identified by the August 2015 in-line inspection thereof.


2.With respect to the Tankage (as defined in the 2015 Line 88 and Carson Tankage
Contribution Agreement listed on Schedule VII), as well as the land on which
such Tankage is located, TRMC shall reimburse the Partnership for any costs and
expenses associated with any liabilities, costs and expenses that might be
imposed upon the Partnership as operator of the Tankage and which relate to the
environmental condition of the land on which the Tankage is located and
surrounding lands, including but not limited to any government-imposed fines or
remediation costs and natural resource damages, but excluding (i) any
liabilities, costs and expenses that arise from any releases or discharges of
hydrocarbons or other substances from the Tankage after the date hereof or (ii)
any liabilities, costs and expenses that arise from negligent acts or omissions
or willful misconduct of the Partnership and its agents, contractors and
representatives.


3.Until the later of (i) November 12, 2020 or (ii) the completion of any repairs
identified by any applicable non-invasive or external inspections that occurred
prior to such date, TRMC shall reimburse the Partnership Group for any costs and
expenses incurred by the Partnership Group to restore any tank included in the
2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule VII to
API 653 or API 510 specifications that are identified through the Partnership
Group’s non-invasive or external inspections.


4.During the term (including any extension thereof) of the Carson II Storage
Services Agreement, dated as of November 12, 2015, by and among TRMC, the
General Partner, the Partnership and the Operating Company (the “Carson II
Storage Agreement”), TRMC shall reimburse the Partnership Group for any costs
and expenses incurred by the Partnership Group to restore any tank included in
the 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII to API 653 or API 510 specifications, as determined by the results of the
first scheduled internal inspection of any such tank after the date hereof (the
“First Internal Inspection”). TRMC shall be deemed to be the generator of all
hazardous waste and other waste removed from any such tanks in connection with
such cleaning and restoration and shall be responsible for all obligations
arising as the generator of such hazardous waste and other waste.


a)
TRMC and the Operating Company shall mutually agree on the inspection schedule
and the duration of such inspections so as to minimize disruption within



Page 10/15 of Schedule VI to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




the Wilmington and Carson refinery systems, with TRMC having the right to
approve the final inspection schedule.


b)
If TRMC fails to renew the Carson II Storage Services Agreement, prior to
November 12, 2022, in accordance with the terms thereof, the Partnership Group
may elect to accelerate API 653 or API 510 inspections prior to the expiration
of the Carson II Storage Agreement.



5.Notwithstanding Sections 3 and 4 above, the parties agree that the following
tanks included in the 2015 Line 88 and Carson Tankage Contribution Agreement
listed on Schedule VII have been inspected, cleaned, and repaired to ensure
compliance with API 653 or API 510 standards within the 24 months prior to the
date hereof, and are excluded from the reimbursement requirements listed above
unless such actions fail to meet such compliance standards due to the negligence
of TRMC:


 
Tank Number
Year of Last Inspection
 
 
53
2013
 
 
87
2013
 
 
41
2013
 
 
4
2013
 
 
88
2013
 
 
5
2013
 
 
24
2013
 
 
325
2013
 
 
326
2013
 
 
45
2014
 
 
65
2014
 
 
89
2014
 
 
276
2014
 
 
289
2014
 
 
303
2014
 
 
340
2014
 
 
50
2014
 
 
302
2014
 
 
138
2014
 
 
139
2014
 
 
289
2015
 
 
65
2015
 
 
969
2015
 
 
40
2015
 
 
955
2015
 
 
194
2015
 



Page 11/15 of Schedule VI to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------








For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:


KENAI TANKAGE:


Capital Projects
TAC shall reimburse the Partnership Group for:
1.
Upon mutual consent on project scope between TAC and the Partnership, TAC shall
reimburse the Partnership Group for all capital costs incurred for the execution
of the following instrumentation and control projects: AFE# 2012217023 (TCM
Idea# 137100002), TCM Idea# 2014216018, TCM Idea# 2007002425. For any such
projects listed above in this section 1 that are required to maintain safe
operation of the Assets, the Partnership shall determine the final project scope
in its sole discretion.



2.
All capital costs related to the assessment and upgrade or replacement of tank
level measurement and transmitter instruments, upon mutual consent of TAC and
the Partnership of the scope for the multi-year project. Notwithstanding the
foregoing, the Partnership in its sole discretion shall determine the final
scope of any element of the tank level instrument upgrade project required to
maintain safe operation of the Assets.



3.
All capital costs related to installation of tank liners during first API 653
inspection cycle to bring each tank into conformance with Alaska Department of
Environmental Conversation standards.



4.
All capital costs related to the assessment and necessary upgrades of cathodic
protection system including:



•
Additional anode ground beds

•
Additional surface distributed anodes

•
Additional amperes of cathodic protection for on-grade storage tanks

•
Under tank monitoring systems



The program is expected to commence in 2016 and will be executed over a 3-year
period.


5.
All capital costs related to internal inspection, assessment and repair of Tank
11 internal floating roof.





Expense Projects
1.
The parties agree that Tank 37 included in the Alaska Assets Contribution
Agreement listed on Schedule VII have been inspected, cleaned, and repaired to
ensure compliance with API 653 or API 510 standards within the 24 months prior
to the date hereof, and are excluded from the reimbursement requirements listed
above unless such actions fail to meet such compliance standards due to the
negligence of TAC.



Page 12/15 of Schedule VI to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------






2.
Any costs or expenses related to:



•
Completion of pressure relief documentation, expected to be complete by year-end
2016.

•
Completion of area classification plans per NEC 500.4, expected to be complete
by year-end 2017.





ANCHORAGE AND FAIRBANKS TERMINALS:


Capital Projects
TAC shall reimburse the Partnership Group for:
1.
All capital costs related to:



a)
Anchorage Terminal

•
Installation of permanent fire water pipeline supports with proper coating;
expected to be complete by year-end 2017.

•
Assessment, evaluation and potential replacement of two deep anode ground beds
(No. 2 and No. 5); expected to be completed within cathodic protection program
by year-end 2018.

•
Installation of third tank floor on Tank 4236 with either new cathodic
protection system or an El Segundo system; expected to be complete by year-end
2020.

•
Assessment and upgrades to add access platforms and roof protection to east side
filter vessels; expected to be complete by year-end 2017.



b)
Fairbanks Terminal

•
Assessment, evaluation and potential replacement of two deep anode ground beds
and installation of two new rectifiers to allow ground beds to be operated
independently; expected to be completed within cathodic protection program by
year-end 2018.



Expense Projects
1.
Any costs or expenses related to:



a.
Anchorage Terminal

•
Inspection and assessment of buried product pipeline; expected to be complete by
year-end 2017.

•
Assessment of manual operation of rail car sump tankage; expected to be complete
by year-end 2017.



b.
Fairbanks Terminal - Any costs or expenses related to:

•
Arc flash assessment; expected to be complete by year-end 2017.

Relief valve sizing and selection assessment; expected to be complete by
year-end 2017.


Page 13/15 of Schedule VI to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




For Martinez Assets Contribution Agreement listed on Schedule VII:


Capital Projects
TRMC shall reimburse the Partnership Group for:
1.Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following secondary containment projects identified for Tract 3
and Tract 6: AFE# 127100010 (TCM Idea# 2007000713), TCM Idea# 2012211027. In
addition, TRMC shall reimburse the Partnership for any additional capital costs
or expenses that are associated with the regulatory mandated validation of
secondary containment volumes for the Spill Prevention Controls and
Countermeasures Plan. For any such projects listed above in this section 1 that
are required to maintain safe operation and compliance of the Assets, the
Partnership shall determine the final project scope in its sole discretion.
2.Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following tank repairs, improvements and new build projects:
AFE# 152100015 (TCM Idea# 2007000694), TCM Idea# 2007000701, TCM Idea#
2009001043, TCM Idea# 2012211055, TCM Idea# 2012211056, TCM Idea# 2012211080,
TCM Idea# 2012211082, TCM Idea# 2013211049, TCM Idea# 2013211073, TCM Idea#
2014211011, TCM Idea# 2014211038, TCM Idea# 2014211040. For any such projects
listed above in this section 2 that are required to maintain safe operation and
compliance of the Assets, the Partnership shall determine the final project
scope in its sole discretion.
3.Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the Avon Warf Upgrade project (MOTEMS), AFE# 077100030 (TCM Idea#
2007001314), and the Avon Wharf Pipeline Surge Protection project, AFE #
154100001 (TCM Idea # 2012211075). In addition, TRMC shall reimburse the
Partnership for any additional capital costs or expenses that are determined to
be required to bring the Avon Wharf into compliance with MOTEMS at the time of
the commencement of service of the replacement Wharf, but not for future MOTEMS
that may be imposed after the replacement Wharf is approved and permitted for
operation. For any such projects listed above in this section 3 that are
required to maintain safe operation and compliance of the Assets, the
Partnership shall determine the final project scope in its sole discretion.
4.Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following miscellaneous projects: TCM Idea# 2007001600, TCM
Idea# 2014211008. For any such projects listed above in this section 4 that are
required to maintain safe operation of the Assets, the Partnership shall
determine the final project scope in its sole discretion.
5.All capital costs related to the replacement and associated initial permitting
requirements of the Marine Vapor Control System.


Page 14/15 of Schedule VI to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




6.All capital costs related to the upgrade or replacement of the cathodic
protection system for the tanks as identified through a cathodic protection
assessment. An action plan will be developed to address recommendations
identified through the assessment. The program is expected to commence in 2017
and will be executed over a 4-year period.
7.All capital costs and expenses that may be associated with the Asset
Retirement Obligations with respect to the existing Avon Wharf and its berths
(but not including any future costs of demolition and retirement of the
structures on the replacement Wharf now being constructed).
8.All capital costs and expenses that may be associated with the removal of
abandoned pipelines in the Licensed Premises, but only to the extent that such
abandoned pipelines have never been used to provide services under the Martinez
Storage Services Agreement and such pipelines are then required to be removed
pursuant to applicable law, regulation or governmental order.
9.All capital costs and expenses related to the Getty pipeline thermal expansion
assessment and potential relocation of the pipeline above ground, per refinery
inspection recommendation.
10.All capital costs and expenses related to the assessment and potential
repairs to underground storm water piping.


Expense Projects


1.The parties agree that the following tanks included in the Martinez Tankage
Contribution Agreement listed on Schedule VII have been inspected, cleaned, and
repaired to ensure compliance with API 653 or API 510 standards within the 24
months prior to the date hereof or the next scheduled tank inspection falls
beyond the year 2036, and are excluded from the reimbursement requirements
listed above unless such actions fail to meet such compliance standards due to
the negligence of TRMC.


 
Tank Number
 
 
026
 
 
258
 
 
517
 
 
601
 
 
612
 
 
641
 
 
690
 
 
701
 
 
702
 
 
709
 
 
710
 
 
711
 



Page 15/15 of Schedule VI to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------





Schedule VII
Contribution Agreements and Applicable Terms
Initial Contribution Agreement




Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement, dated as April 26, 2011,
among the Partnership, the General Partner, the Operating Company, Tesoro,
Tesoro Alaska, TRMC and Tesoro High Plains Pipeline Company LLC
April 26, 2011
April 26, 2013
April 26, 2016
TRMC and Tesoro Alaska
TRMC
April 26, 2021
Yes



Page 1/10 of Schedule VII to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------






Amorco Contribution Agreement




Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement dated as of April 1, 2012,
among the Partnership, the General Partner, the Operating Company, Tesoro and
TRMC
April 1, 2012
April 1, 2014
April 1, 2017
TRMC
TRMC
April 1, 2022
Yes



Page 2/10 of Schedule VII to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Long Beach Contribution Agreement




Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement executed as of September 14,
2012, among the Partnership, the General Partner, the Operating Company, Tesoro
and TRMC
Execution Date is September 14, 2012, and various Effective Times are upon
receipt of the Long Beach Approval, the CDFG Approval and the Other Approvals as
set forth in the agreement, as applicable
September 14, 2014
September 14, 2017
TRMC
TRMC
September 14, 2022
Yes



Page 3/10 of Schedule VII to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------






Anacortes Rail Facility Contribution Agreement




Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement executed as of November 15,
2012, among the Partnership, the General Partner, the Operating Company, Tesoro
and TRMC
November 15, 2012
November 15, 2014
November 15, 2017
TRMC
TRMC
November 15, 2022
No



Page 4/10 of Schedule VII to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------






BP Carson Tranche 1 Contribution Agreement




Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement executed as of May 17, 2013,
among the Partnership, the General Partner, the Operating Company, Tesoro and
TRMC
June 1, 2013
Not Applicable
Not Applicable
Not Applicable
Not Applicable
Not Applicable
No





Page 5/10 of Schedule VII to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




BP Carson Tranche 2 Contribution Agreement




Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement executed as of November 18,
2013, among the Partnership, the General Partner, the Operating Company, Tesoro,
TRMC and Carson Cogeneration Company
December 6, 2013
Not Applicable
Not Applicable
Not Applicable
Not Applicable
Not Applicable
No



Page 6/10 of Schedule VII to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




West Coast Assets Contribution Agreement




Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement executed as of June 23, 2014,
among the Partnership, the General Partner, the Operating Company, Tesoro
Logistics Pipelines LLC, Tesoro, TRMC and Tesoro Alaska
First Closing Date: July 1, 2014
Second Closing Date has the meaning set forth in this Contribution Agreement
The second (2nd) anniversary of the First Closing Date or the Second Closing
Date, as applicable
With respect to Section 3.1(a): Not applicable
With respect to Section 3.2: The fifth (5th) anniversary of the First Closing
Date or the Second Closing Date, as applicable
Tesoro, TRMC, Tesoro Alaska
Tesoro, TRMC, Tesoro Alaska
The tenth (10th) anniversary of the First Closing Date or the Second Closing
Date, as applicable.
Yes



Page 7/10 of Schedule VII to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




2015 Line 88 and Carson Tankage Contribution Agreement




Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement effective as of November 12,
2015, among the Partnership, the General Partner, the Operating Company, Tesoro
SoCal Pipeline Company LLC, Tesoro, TRMC and Carson Cogeneration Company
November 12, 2015
November 12, 2017
November 12, 2020
Tesoro, TRMC, Carson Cogen
Tesoro, TRMC, Carson Cogen
November 12, 2025
Yes





Page 8/10 of Schedule VII to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




2016 Alaska Assets Contribution Agreement




Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement effective as of July 1, 2016,
among the Partnership, the General Partner, the Operating Company, Tesoro Alaska
Company LLC, and Tesoro
KENAI TANKAGE
July 1, 2016
July 1, 2018
July 1, 2021
Tesoro Alaska Company LLC
Not applicable
July 1, 2026
Yes
Contribution, Conveyance and Assumption Agreement effective as of July 1, 2016,
among the Partnership, the General Partner, the Operating Company, Tesoro Alaska
Company LLC, and Tesoro
ANCHORAGE AND FAIRBANKS TERMINALS
September 16, 2016
September 16, 2018
September 16, 2023
Tesoro Alaska Company LLC
Not applicable
September 16, 2026
Yes





Page 9/10 of Schedule VII to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




Martinez Assets Contribution Agreement


Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Omnibus Section 5.1(b) Applies
Contribution, Conveyance and Assumption Agreement effective as of November 21,
2016, among the Partnership, the General Partner, the Operating Company, TRMC
and Tesoro
November 21, 2016
November 21, 2018
November 21, 2021
TRMC
Not applicable
November 21, 2026
Yes







Page 10/10 of Schedule VII to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------





Schedule VIII
Administrative Fee and Indemnification Deductibles
Monthly Administrative Fee
$900,000
Annual Environmental Deductible
$800,000


Annual ROW Deductible
$800,000




Page 1/1 of Schedule VIII to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------





Schedule IX
Special Indemnification Provisions
For Initial Contribution Agreement listed on Schedule VII:


None.


For Amorco Contribution Agreement listed on Schedule VII:
Addition to Right of Way Indemnification. As of the Closing Date for the Amorco
Contribution Agreement, TRMC shall own the leasehold rights in the “Wharf Lease”
issued by the California State Lands Commission and the easements, rights of way
and permits for the “SHPL,” all as defined in the Amorco Contribution Agreement,
and the Partnership Group shall provide operational, maintenance and management
services with respect to such Assets pursuant to the MTUTA. Title to Wharf Lease
rights and the SHPL are scheduled to be contributed to the Partnership Group at
a later date, as set forth in the Amorco Contribution Agreement. The Right of
Way Indemnification set forth in Section 3.2 herein applies to the extent that a
Loss arises with respect to a Partnership Group Member’s interests under the
MTUTA before title to such Assets is contributed to the Partnership Group Member
or with respect to a Partnership Group Member’s failure to become the owner of
such valid and indefeasible easement rights or fee ownership or leasehold
interests in such Assets after they are finally contributed to the Partnership
Group as contemplated in the Amorco Contribution Agreement. The Closing Date
provided for in this Agreement shall be as set forth above, without regard to
when title to these Assets is finally contributed to a Partnership Group Member.


For Long Beach Contribution Agreement listed on Schedule VII:
Addition to Right of Way Indemnification. As of the Closing Date for the Long
Beach Contribution Agreement, TRMC shall own the leasehold rights in the
“Terminal Lease” issued by the Port of Long Beach and the easements, rights of
way and permits for the “Terminal Pipelines,” all as defined in the Long Beach
Contribution Agreement, and the Partnership Group shall provide operational,
maintenance and management services with respect to such Assets pursuant to the
Long Beach Operating Agreement, as defined in the Long Beach Contribution
Agreement. Title to Terminal Lease rights and the Terminal Pipelines are
scheduled to be contributed to the Partnership Group at a later date, as set
forth in the Long Beach Contribution Agreement. The Right of Way Indemnification
set forth in Section 3.2 herein applies to the extent that a Loss arises with
respect to a Partnership Group Member’s interests under the BAUTA before title
to such Assets is contributed to the Partnership Group Member or with respect to
a Partnership Group Member’s failure to become the owner of such valid and
indefeasible easement rights or fee ownership or leasehold interests in such
Assets after they are finally contributed to the Partnership Group as
contemplated in the Long Beach Contribution Agreement. The Closing Date provided
for in this Agreement shall be as set forth above, without regard to when title
to these Assets is finally contributed to a Partnership Group Member.


Page 1/5 of Schedule IX to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the Anacortes Track Use and Throughput
Agreement among the General Partner, the Partnership, the Operating Company and
TRMC, (iii) the Anacortes Mutual Track Use Agreement among the General Partner,
the Partnership, the Operating Company and TRMC, and (iv) the Ground Lease
between TRMC and the Operating Company, all dated as of November 15, 2012, the
parties hereto agree that the indemnification provisions of any of those
agreements shall control over any of the other agreements to the extent the
subject matter of the indemnification is specifically referenced or provided for
in that agreement.  For the avoidance of doubt, the indemnification provisions
of the Third Amended and Restated Omnibus Agreement shall be subordinate to the
respective indemnification provisions of each of the other agreements referenced
above.


For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:


Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the BP Carson Tranche 1 Contribution Agreement
listed on Schedule VII, (iii) the Master Terminalling Services Agreement -
Southern California among TRMC, the General Partner, the Partnership and the
Operating Company dated as of June 1, 2013, as amended, and (iv) the Carson
Storage Services Agreement among TRMC, the General Partner, the Partnership and
the Operating Company dated as of June 1, 2013, the parties hereto agree that
the indemnification provisions of any of those agreements shall control over any
of the other agreements to the extent the subject matter of the indemnification
is specifically referenced or provided for in that agreement.  In the event of a
conflict of provisions of any of the above-referenced agreements and the Carson
Assets Indemnity Agreement, the provisions of the Carson Assets Indemnity
Agreement shall prevail with respect to issues related to the contribution of
the assets described therein, but not with respect to the ordinary operations of
such assets as set forth in the above-referenced agreements. Notwithstanding
anything to the contrary in the Third Amended and Restated Omnibus Agreement,
the indemnification provisions of Sections 3.2 and 3.5 thereof shall not apply
to the Assets as defined in the BP Carson Tranche 1 Contribution Agreement
listed on Schedule VII.




Page 2/5 of Schedule IX to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:


Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the BP Carson Tranche 2 Contribution Agreement
listed on Schedule VII, (iii) the Amended and Restated Master Terminalling
Services Agreement - Southern California among TRMC, the General Partner, the
Partnership and the Operating Company dated as of December 6, 2013, (iv) the
Long Beach Storage Services Agreement among TRMC, the General Partner, the
Partnership and the Operating Company dated as of December 6, 2013, (v) the
Berth 121 Operating Agreement between the Operating Company and Carson
Cogeneration Company, dated as of December 6, 2013, (vi) the Terminals 2 and 3
Operating Agreement among the Partnership, the General Partner, the Operating
Company and TRMC, dated as of December 6, 2013, (vii) the Amended and Restated
Long Beach Berth Access Use and Throughput Agreement among the Partnership, the
General Partner, the Operating Company and TRMC, dated as of December 6, 2013,
(viii) the Long Beach Berth Throughput Agreement among the Partnership, the
General Partner, the Operating Company, TRMC and Carson Cogeneration Company,
dated as of December 6, 2013, (ix) the SoCal Transportation Services Agreement
between TRMC and Tesoro SoCal Pipeline Company LLC, dated as of December 6,
2013, (x) the Long Beach Pipeline Throughput Agreement among the Partnership,
the General Partner, the Operating Company and TRMC, dated as of December 6,
2013, (xi) the Carson Coke Handling Services Agreement among the Partnership,
the General Partner, the Operating Company and TRMC, dated as of December 6,
2013, (xii) the Coke Barn Lease Agreement between the Operating Company and
TRMC, dated as of December 6, 2013 and (xiii) the Terminals 2 and 3 Ground Lease
between the Operating Company and TRMC, dated as of December 6, 2013, the
parties hereto agree that the indemnification provisions of any of those
agreements shall control over any of the other agreements to the extent the
subject matter of the indemnification is specifically referenced or provided for
in that agreement.  In the event of a conflict of provisions of any of the
above-referenced agreements and the Carson Assets Indemnity Agreement, the
provisions of the Carson Assets Indemnity Agreement shall prevail with respect
to issues related to the contribution of the assets described therein, but not
with respect to the ordinary operations of such assets as set forth in the
above-referenced agreements.






Page 3/5 of Schedule IX to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




For West Coast Assets Contribution Agreement listed on Schedule VII:


Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the Terminalling Services Agreement - Nikiski,
among the General Partner, the Partnership, the Operating Company and Tesoro
Alaska, (iii) the Terminalling Services Agreement - Anacortes, among the General
Partner, the Partnership, the Operating Company and TRMC, (iv) the Terminalling
Services Agreement - Martinez, among the General Partner, the Partnership, the
Operating Company and TRMC, and (v) the Storage Services Agreement - Anacortes,
the Terminalling Services Agreement - Anacortes, among the General Partner, the
Partnership, the Operating Company and TRMC, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Third
Amended and Restated Omnibus Agreement, the provisions of the Third Amended and
Restated Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements.


For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:


Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the Carson II Storage Agreement, and (iii)
Amendment No. 1 to the (SoCal) Transportation Services Agreement dated November
12, 2015, between TRMC and Tesoro SoCal Pipeline Company LLC, the parties hereto
agree that the indemnification provisions of any of those agreements shall
control over any of the other agreements to the extent the subject matter of the
indemnification is specifically referenced or provided for in that agreement. In
the event of a conflict of provisions of any of the above-referenced agreements
and the Third Amended and Restated Omnibus Agreement, the provisions of the
Third Amended and Restated Omnibus Agreement shall prevail with respect to
issues related to the contribution of the assets described therein, but not with
respect to the ordinary operations of such assets as set forth in the
above-referenced agreements.


For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:


Other. The Partnership Group agree that, after the Effective Date, they shall
not knowingly breach any covenants of TAC contained in that certain Asset
Purchase Agreement dated as of November 20, 2015 by and between Flint Hills
Resources Alaska, LLC and TAC (the “Flint Hills APA”) as if the Partnership
Group were parties thereto instead of TAC.


Notwithstanding any other provisions of (i) the Third Amended and Restated
Omnibus Agreement, (ii) the Kenai Storage Services Agreement, and (iii) the
Alaska Terminalling Services Agreement, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Third
Amended and Restated Omnibus Agreement, the provisions of the Third Amended and
Restated Omnibus Agreement shall prevail with respect to


Page 4/5 of Schedule IX to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------




issues related to the contribution of the assets described therein, but not with
respect to the ordinary operations of such assets as set forth in the
above-referenced agreements.


Notwithstanding any other provisions of the Third Amended and Restated Omnibus
Agreement, the indemnification obligations of the Tesoro Entities under Section
3.1(a) of the Third Amended and Restated Omnibus Agreement with regard to the
2016 Environmental Consent Decree are limited to reimbursement for any capital
expenditures that the Partnership Group may be required to make to comply
therewith and any fines or other penalties which may be levied for any failure
therewith (except to the extent such fines or other penalties are the result of
the failure of the Partnership Group to comply therewith with regard to the
contributed assets) and such indemnification obligations shall extend to or
cover any increased ongoing operating or maintenance expenses incurred by the
Partnership Group in connection with their compliance therewith.


For Martinez Assets Contribution Agreement listed on Schedule VII:


Notwithstanding any other provisions of (i) the Third Amended and Restated
Omnibus Agreement, (ii) the Martinez Storage Services Agreement, dated as of
November 21, 2016, between TRMC and the Operating Company; (iii) the Avon Marine
Terminal Operating Agreement, dated as of November 21, 2016, between TRMC and
the Operating Company; (iv) the License Agreement, dated as of November 21,
2016, between TRMC and the Operating Company; and (v) the Avon Marine Terminal
Sublease Agreement and the Avon Marine Terminal Use and Throughput Agreement to
be entered into between TRMC and the Operating Company pursuant to Section 2.5
of the Martinez Assets Contribution Agreement, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Third
Amended and Restated Omnibus Agreement, the provisions of the Third Amended and
Restated Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements.




Page 5/5 of Schedule IX to Fourth Amended and Restated Schedules to
Third Amended and Restated Omnibus Agreement

